Citation Nr: 0304932	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral defective hearing, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the RO 
which, in part, granted service connection for bilateral 
defective hearing loss. 


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.	The veteran currently has a Level II hearing loss in the 
right ear and a Level I hearing loss in the left ear.

3.  The veteran has a puretone threshold at each of the four 
frequencies (1,000, 2,000, 3,000, 4,000 hertz) of 55 decibels 
or greater in the right ear which equates to a level IV 
hearing impairment in that ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss, based on an initial determination, 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal at this time.  All 
notification and development actions needed to render a fair 
decision on these issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of what evidence he was expected to provide VA 
and of the evidence that had already been obtained.  Through 
October 2000 and August 2001 rating actions, and in a 
December 2001 statement of the case, as well as in a 
September 2001 letter specifically addressing the 
requirements of VCAA, the veteran was informed of the 
applicable criteria necessary to substantiate his claim, and 
of what information needs to be proven in order to prevail in 
his claim for an increased evaluation.  The veteran was 
afforded a VA audiological examination and testified at a 
personal hearing before the undersigned member of the Board 
at the RO in October 2002.  All pertinent records from VA and 
all private medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of this 
claim. 

Factual Background

The veteran's original claim of service connection for 
bilateral hearing loss was received in August 2000.  
Accompanying the claim were copies of several private 
audiological examination reports dated from October 1980 to 
July 2000.  The report in January 1997 indicated that there 
had been no significant change from the previous examination 
in 1989, except at 8,000 hertz.  The April 1998 report note 
findings similar to the January 1997 report.  A May 1999 
progress note indicated that the veteran reported a 
noticeable decrease in his hearing over the past year.  A 
December 1999 reportindicated that he had moderate to severe 
hearing loss, bilaterally.  Speech recognition abilities were 
fair (68%) in the right ear and good (84%) in the left ear 
with speech presented at Most Comfortable Loudness (MCL) 
levels.  The results demonstrated a significant shift in 
understanding for the right ear as compared to previous 
findings.  A July 2000 report did not include complete 
audiological findings or any explanation as to the severity 
of the hearing acuity.  

On VA audiological examination in September 2000, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVE
RIGHT
65
65
60
55
61
LEFT
60
60
55
50
56

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the veteran had moderate 
sensorineural hearing loss bilaterally which was likely the 
result of military service.  

A personal hearing before the undersigned member of the Board 
at the RO was held in October 2002.  At that time, the 
veteran and his wife testified about the problems he had with 
his hearing.  He related that during his time in the Navy, he 
was a shellman with a 5-inch gun mount.  The veteran 
testified that he had his hearing aids repaired since the 
audiological examination in 2000.  

Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's bilateral hearing loss arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  



Analysis

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2002).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2002).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(2002).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 61.  The 
percent of discrimination was 92.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 58 and 65 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 56.  The percent of 
discrimination was 100.  The resulting numeric designation 
for the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation during the applicable period.  
Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIA, whichever results in a higher evaluation.  
This provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible), the high level of amplification 
needed to attempt to conduct a speech discrimination test 
would be painful to most people, and speech discrimination 
tests may therefore not be possible or reliable.  See 64 Fed. 
Reg. 25209 (May 11, 1999).  

In the instant case, puretone thresholds at each of the four 
frequencies in the veteran's right ear are 55 decibels or 
more.  The veteran does not satisfy the requirements of 55 
decibels at each of the four frequencies in the left ear.  
Therefore, application of § 4.86(a) only applies to the right 
ear.  The resulting numeric designation for average puretone 
decibel loss falling between 56 and 62 for the right ear is 
IV.  § 4.85, Table VIA.  With a numeric designation of IV in 
the right ear and I for the left ear, the point of 
intersection on Table VII also requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, the Board is constrained to abide by VA regulations.  

In light of the above, the Board finds that the preponderance 
of the evidence is against his claim for a compensable 
disability rating for bilateral hearing loss during the 
entire period of this claim.  


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

